Citation Nr: 1104340	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-17 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than June 24, 2003, 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for 
PTSD.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to December 
1971.

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from July 2004, July 2005, February 2006, and 
March 2007 rating decisions of the Department of Veterans 
Affairs' (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board notes that additional medical evidence was submitted 
after the May 2009 certification of this appeal to the Board, and 
no waiver from the Veteran was received.  However, the single VA 
outpatient treatment record dated in September 2010 makes no 
mention of PTSD and contains no medical evidence of any kind 
pertaining to the Veteran's PTSD, the issues addressed in the 
decision below.  As such, the records are in no way pertinent or 
relevant to the claims adjudicated.  A waiver for this evidence 
is not necessary, nor is the initial consideration of this 
evidence by the RO.  38 C.F.R. §§ 20.800, 20.1304 (2010).

In a May 2007 statement, the Veteran indicated that he is 
currently unemployed because of his PTSD.  Thus, the Veteran's 
allegations raise a claim for TDIU.  This claim is added to the 
Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 
447 (2009).

The Court recently held that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet App 1 (2009).  Therefore, the Board 
will consider all mental health disability claims filed by the 
Veteran, including his PTSD claims, in deciding his claim for an 
earlier effective date for the grant of service connection for 
PTSD.

The issues of entitlement to an initial rating in excess of 10 
percent for PTSD and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran separated from active service in December 1971; 
he did not raise a claim of entitlement to service connection for 
a psychiatric disorder within one year of discharge.

2.  In April 1974 the Veteran first raised a claim of entitlement 
to service connection for psychoneurosis, and an unappealed June 
1974 rating decision denied that claim.

3.  In September 1988, the Veteran first raised a claim of 
entitlement to service connection for PTSD, and an unappealed May 
1991 Board decision denied that claim.

4.  In April 1994, the Veteran first raised a claim of 
entitlement to service connection for a nervous condition, and an 
unappealed July 1994 rating decision denied that claim.

5.  In August 1991, the Veteran requested that his claim of 
entitlement to service connection for PTSD be reopened, and an 
unappealed September 1996 Board decision denied that claim.

6.  In correspondence received on June 24, 2003, the Veteran 
requested that his claim of entitlement to service connection for 
PTSD be reopened.

7.  In a July 2005 rating decision, service connection for PTSD 
was granted, effective June 24, 2003.

8.  No communication or medical record following the September 
1996 Board decision, and prior to the June 24, 2003, 
correspondence, may be interpreted as an informal claim of 
entitlement to service connection for PTSD.

9.  To the extent the Veteran has alleged that a clear and 
unmistakable error was made, he has not singled out a particular 
decision in which error was made and he has only argued that the 
facts were decided incorrectly and has not advanced a specific 
argument how error was made.


CONCLUSION OF LAW

The criteria for an effective date prior to June 24, 2003, for 
the award of service connection for PTSD have not been met under 
any theory of entitlement.  38 U.S.C.A. § 5110, 5103A, 5107(b), 
7111 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400, 
20.1100, 20.1403 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist 
notice letter have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in July 
2006 and December 2008 provided the Veteran with an explanation 
of the type of evidence necessary to substantiate his claim, as 
well as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his behalf.  
The letters also provided the Veteran with information concerning 
the effective date that could be assigned should his claim be 
granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has no outstanding duty to inform the Veteran that 
any additional information or evidence is needed.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support of 
his claim and ample time to respond to VA notices.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's 
claim was readjudicated following completion of the notice 
requirements.
 
VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His STRs, personnel 
records, Social Security Administration (SSA) records, and post-
service VA and private treatment records have been obtained.  The 
Board does not have notice of any additional relevant evidence 
that is available but has not been obtained.  A VA medical 
opinion is unnecessary for deciding the earlier effective date 
claim.  For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.

Earlier Effective Date Claim

A July 2005 rating decision granted service connection for PTSD, 
effective June 24, 2003.  The Veteran contends that he is 
entitled to an earlier effective date for this award of service 
connection.

In his notice of disagreement with the July 2005 rating decision, 
the Veteran asserted that he originally filed a claim for a 
nervous condition in 1974, and he noted that his PTSD claim was 
denied on several occasions by the Board, most recently in 1996.  
He indicated that the same evidence was submitted each time 
reflecting his stressors from Vietnam and showing a diagnosis of 
PTSD and he alleged that this should be considered clear and 
unmistakable error (CUE).

The regulations provide that CUE is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
38 C.F.R. § 20.1403. 

To warrant revision of decision on the grounds of CUE, there must 
have been an error which, had it not been made, would have 
manifestly changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, the 
error complained of cannot be CUE.  Id.
    
The regulations further clarify situations that are not 
considered to be clear and unmistakable error.  These include: 
(a) new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (b) failure to fulfill the duty 
to assist; (c) a disagreement as to how the facts were weighed or 
evaluated; and 
(d) a change in interpretation.  Id.

In this case, the Veteran has not specifically alleged that CUE 
was made in a particular Board decision or RO rating decision, 
and his claim therefore fails the specificity requirement.  
Furthermore, the Veteran has essentially argued that the evidence 
of record was weighed incorrectly, in that he believes that the 
evidence of record when his claim was eventually granted was the 
same as it was when his claims were denied.  However, an argument 
of this type is precisely what the regulations consider not to be 
a CUE in that the Veteran has only asserted that his claim should 
have been decided differently.  He has not specifically argued 
that an error was made such that reasonable minds could not 
differ on the outcome but for the error.

The regulations provide further that motions which fail to comply 
with the requirements for CUE shall be dismissed without 
prejudice to refiling.  As such, to the extent that the Veteran 
raised a claim for CUE, such a claim is dismissed.  

Given this conclusion, the Board will now return to the Veteran's 
claim for a effective date earlier than June 2003 for the grant 
of service connection for PTSD.

Except as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be on the date 
of receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 
3.400(b)(2).

The effective date of an evaluation and award of compensation on 
an original claim for compensation will be the day following 
separation from active duty service or the date entitlement arose 
if claim is received within 1 year after separation from service; 
otherwise, date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).

In the present case, the Veteran separated from the active 
military service in December 1971.  It is not in dispute that he 
failed to submit a claim of entitlement to service connection for 
a psychiatric disorder within one year from his discharge.  
Therefore, assignment of an effective date back to the day 
following discharge is not possible.

It is observed that the Veteran initially raised a claim of 
entitlement to service connection for psychoneurosis in April 
1974.  That claim was denied by the RO in a June 1974 rating 
decision.  The Veteran never perfected the appeal.  As such, the 
June 1974 rating action is final.  See 38 U.S.C.A. § 7105 (West 
2002).  

In September 1988, the Veteran first raised a claim of 
entitlement to service connection for PTSD.  The claim was denied 
by the Board in a May 1991 decision which is final.  See 
38 C.F.R. § 20.1100.

In April 1994, the Veteran first raised a claim of entitlement to 
service connection for nervous condition.  A July 1994 rating 
decision denied that claim.  The Veteran never perfected the 
appeal.  As such, the July 1994 rating decision is final.  See 38 
U.S.C.A. § 7105.  

In August 1991, the Veteran requested that his claim of 
entitlement to service connection for PTSD be reopened.  A 
September 19, 1996, Board decision denied that claim, and this 
denial is final.  See 38 C.F.R. § 20.1100.  The effect of this 
finality is to preclude an award of an effective date prior to 
this denial, in the absence of CUE, which as discussed above has 
not been alleged with sufficient specificity to constitute a 
claim for CUE.

Thus, based on the foregoing, any effective date awarded in the 
present case must follow September 19, 1996 (the date of the last 
final decision).  Moreover, as previously noted, the appropriate 
effective date is the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(b)(2).

Here, the RO received the Veteran's request to reopen the 
previously denied claim of entitlement to service connection for 
PTSD on June 24, 2003.  Thus, that date serves as the date of the 
claim.  Although the evidence of record does not reveal an exact 
date upon which the entitlement arose, the Board notes that such 
information is not required in order to conclude that June 24, 
2003, the date selected by the RO is the earliest possible 
effective date.  The reason for this is that if the entitlement 
arose prior to June 24, 2003, then the date of claim would be the 
later of the two, and hence the correct effective date as 
provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that 
the entitlement occurred after June 24, 2003, would not entitle 
the Veteran to an earlier effective date.

The Board has also considered whether any evidence of record 
after the last final Board decision in September 19, 1996, but 
prior to the June 24, 2003, correspondence, could serve as an 
informal claim in order to entitle the Veteran to an earlier 
effective date.  In this regard, any communication or action, 
indicating an intent to apply for one or more benefits under the 
laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some person 
acting as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must identify 
the benefit sought.  38 C.F.R. § 3.155 (2010).  After reviewing 
the record, the Board concludes that there are no testimonial 
documents submitted between September 19, 1996, and June 24, 
2003, indicating an intent to reopen a claim of entitlement to 
service connection for a psychiatric disorder.

It is further noted that, under 38 C.F.R. § 3.157, a report of 
examination or hospitalization will be accepted as an informal 
claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 
only apply once a formal claim for compensation or pension has 
been allowed or compensation disallowed because the disability is 
not compensable.  Here, the Veteran's June 24, 2003, claim was 
not pre-dated by an adjudication of the type cited in 38 C.F.R. § 
3.157(b), and, as such, that regulation does not afford a basis 
for finding that his claim, be it formal or informal, of 
entitlement to service connection for a psychiatric disorder was 
filed earlier than June 24, 2003.  38 C.F.R. § 3.157; Crawford v. 
Brown, 5 Vet. App. 33 (1993).

In sum, the presently assigned effective date of June 24, 2003, 
is appropriate and there is no basis for an award of service 
connection for PTSD prior to that date.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Therefore, an effective date earlier than June 24, 2003 for the 
award of service connection for PTSD is denied.


ORDER

An effective date earlier than June 24, 2003 for an award of 
service connection for PTSD is denied.


REMAND

The Veteran's last VA examination to assess the current severity 
of his service-connected PTSD was in July 2006, and is now more 
than four years old.  Additionally, the Veteran was recently 
hospitalized for his PTSD in February 2008 .  

Therefore, a new VA examination is required to assess the current 
level of severity of the Veteran's service-connected PTSD.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992);  Allday v. Brown, 
7 Vet. App. 517, 526 (1995) (where the record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of the 
disability since the previous examination).

Additionally, the Veteran has alleged that he is unemployable as 
a result of his PTSD, and SSA records demonstrate that the 
Veteran is currently unemployed and receiving disability benefits 
for his "anxiety-related disorders."  Therefore, the Board 
finds that the Veteran must be afforded a VA examination to 
determine whether his service-connected PTSD precludes him from 
performing substantially gainful employment.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4). 

Additionally, the most recent outpatient treatment records from 
the VA Medical Centers (VAMCs) should be obtained and associated 
with the claims file.

Finally, the Veteran has not been provided proper duty-to-assist 
notice for his TDIU claim.  The Veteran must be provided with 
this notice. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran proper duty-to-assist 
notice pursuant to 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes, but is 
not limited to, an explanation as to what 
information or evidence is needed to 
substantiate a claim for entitlement to a 
TDIU.

2.  Obtain any recent outstanding VA 
treatment records from December 2008 to the 
present.

3.  Then, schedule the Veteran for a VA 
examination to evaluate the nature and 
severity of his service-connected PTSD.  The 
examiner should discuss the impact, if any, 
the Veteran's PTSD has on his social and 
occupational functioning.  

The VA examiner should also provide an 
opinion as to whether the Veteran's PTSD 
alone is so disabling as to render him 
unemployable.  The Veteran's age and the 
effects of any nonservice-connected 
disabilities cannot be factors for 
consideration in making the determination.

4.  Then readjudicate the appeal.  If the 
claims remain denied, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).


______________________________________________
Matthew W. Blackwelder
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


